Citation Nr: 1726403	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1968 to February 1970, to include service in Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The case was remanded in April 2015 for evidentiary development and for new medical examinations. All actions ordered by the remand have been accomplished. In a November 2015 rating decision, the Appeals Management Center (AMC) granted the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus. These issues are no longer in appeal status.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service.

2. The Veteran's right ear hearing loss was not incurred in service nor is etiologically related to his military service.

3. The Veteran's actinic keratosis was not incurred in service nor is etiologically related to his military service.



CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for actinic keratosis have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). Sensorineural hearing loss (an organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

With regards to the second and third elements of service connection, any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes the skin condition chloracne or other acne-form diseases consistent with chloracne. It does not include actinic keratosis. The Veteran's condition does not qualify for presumptive service connection. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Right ear hearing loss

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran had in-service audiological evaluations upon entry in March 1968 and upon separation in February 1970, when auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10










When converted, the Veteran's March 1968 entrance examination's authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

0
LEFT
10
5
5

0

These results indicate hearing loss within normal range. The Veteran's clinical evaluation indicated his hearing was normal.

When converted, the Veteran's February 1970 separation examination's authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
20
20
5

These results indicate hearing loss within normal range. The Veteran's clinical evaluation indicated his hearing was normal.

With regards to the first element of service connection, the Veteran's private treatment records indicate he demonstrated mild to severe hearing loss in January 2005. Additional private treatment records confirm bilateral sensorineural hearing loss was diagnosed as of December 2009. 
 
Regarding the second element of service connection, the Veteran's service treatment records are silent for any complaints, diagnoses, or treatment for hearing loss in service. The Veteran contends his military operational specialty (MOS) as a wireman exposed him to continuous combat noises while he repaired damaged underground wire. The Veteran's statements are credible because they are consistent with the circumstances of his military service. The Board finds he was exposed to acoustic trauma in service, and the second element of service connection is met. 

Regarding the nexus requirement, the November 2015 VA examiner confirmed the Veteran has sensorineural hearing loss in the right ear in the frequency range 500 Hz to 4000Hz. The examiner opined that "given the Veteran's hearing was normal at entrance and separation with no permanent, significant threshold shift being observed, it is less likely than not that the Veteran's hearing loss in the right ear was caused/initiated by a military event."

The Veteran asserts that his hearing loss is a result of exposure to consistent howitzer gunfire and exploding grenades while stationed at fire support bases in Vietnam. He noted during his VA examination that his employment since service did not involve significant noise exposure and that therefore it was his military service that caused his current hearing loss. The Veteran has also stated that his hearing loss has been noticeably diminishing over the past twenty years. 

The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of his hearing loss due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his right ear hearing loss.

The November 2015 medical examiner's opinion, which is competent on the question of etiology of medically complicated matters, is of more probative value.  The examiner noted that the Veteran did not demonstrate a positive, significant threshold shift in his right ear during service. The examiner also noted that the Veteran's occupational noise exposure and history of atrial fibrillation "cannot be ruled out" as potential aggravating influences "of the Veteran's hearing loss over time." 

The Board notes the December 2012 medical opinion of the Veteran's private audiologist, in which she states that the Veteran's history of noise exposure in the military "appears associated" with the Veteran's diminishing hearing loss condition. 

This opinion is conclusory and does not provide the Board with sufficient analysis to consider and weigh her opinion. It does not account for the Veteran's post-service history. See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). 

After considering the Veteran's statements, and the opinions of the private and VA examiners, the Board finds that the Veteran's current right ear hearing loss is not etiologically related to his military service. As the preponderance of the evidence is against service connection, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

B. Actinic keratosis

As mentioned above, actinic keratosis is not listed as a disease that qualifies for presumptive service connection based on herbicide exposure in Vietnam. The Veteran has not been diagnosed with chloracne or any related skin disease for which presumptive service connection can be granted.

Regarding the first element of direct service connection, the Veteran was diagnosed with actinic keratosis in the right forearm in 2007. Private medical records and the November 2015 VA examination confirm a current diagnosis of the skin condition. 

Regarding the second element of service connection, the Veteran's service in Vietnam qualifies for presumptive herbicide exposure. 

Regarding the nexus requirement, the November 2015 VA examiner opined that the Veteran's skin condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness" because there is no "literature to indicate any affect [Agent Orange] has on the skin, other than chloracne that presents within one year of exposure to herbicides." The examiner also noted that "skin cancer is the most common kind of cancer in the United States" and that the Veteran's dermatologist noted the Veteran "does not regularly use sun screen." The examiner opined "it is highly likely [the Veteran's] skin conditions came from a life time of UV exposure."

The only evidence indicating a link between herbicide exposure and actinic keratosis are the Veteran's statements. The Veteran contends his direct exposure to the herbicide Agent Orange caused his current skin condition. As noted above, the Veteran is competent to report symptoms that he perceived with his senses, but not to opine on medically complex questions. See Jandreau, 492 F.3d at 1376-77. The November 2015 VA examiner's opinion on the possible etiology of the Veteran's actinic keratosis is more probative.

The preponderance of the evidence is against finding of service connection for actinic keratosis. There is no medical evidence linking the Veteran's direct herbicide exposure to his current skin condition. Treatment records note the Veteran had a history of tanning bed use and insufficient use of sun screen. The November 2015 examiner noted environmental factors such as a diminishing ozone layer as a contributing risk factor for the Veteran's current skin condition. 

The Board notes the April 2015 medical opinion of the Veteran's dermatology nurse practitioner, in which she states that it is "just as likely, as it is unlikely[,] that [the Veteran's] skin conditions have been caused by exposure to [A]gent [O]range." This opinion is conclusory and does not provide the Board with sufficient analysis to consider and weigh her opinion. See Stefl, 21 Vet. App. at 124-125 (2007). 
 
The Board finds that the Veteran's current actinic keratosis is not etiologically related to his military service. As the preponderance of the evidence is against service connection, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for right ear hearing loss is denied.

Service connection for actinic keratosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


